10DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  DISPLAY BACKPLANE WITH METAL LAYER ON PROTRUSIONS
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: sealant 600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a metal layer provided on a top of each protrusion and partial side wall near the top”. Does “each” modify “protrusion” or “protrusion and partial side wall near the top”? If the latter, does each “partial side” include the partial side on each side of each top, or something else? 
Claim 1 recites “a light-emitting layer provided on the metal layer and the inorganic layer between the adjacent protrusions”; Does “between 
Claims 3, 4, and 16 recite “a longitudinal section of each of the protrusions is trapezoidal”. It is not clear what the longitudinal section is. The ordinary meaning of the longitude of a structure would seem to be direction of the long axis of the device. It is not clear what that would be for the claimed structure. Furthermore, it is not clear if the “longitudinal section” is taken along the longitudinal direction or perpendicular to it. 
Claim 5 recites that “the metal layer includes a first metal layer, a second metal layer, and a third metal layer arranged on each other”; the arrangement required by this is unclear. 
Claim 6 recites that “the inorganic layer has a thickness ranged from about 0.4µm to about 1.8µm.” Claims 7, 8, and 18-20 have similar recitations. “Ranged” is not used in a standard way; the only definition for “ranged” that the examiner is able to find is as the past tense or past participle of “range”. 
Claim 13 recites “the light-emitting layer being disconnected on disconnected sections of the metal layer.” It is not clear what this means. For example, should there be disconnections (gaps) in the light emitting 
Claim 14 recites “forming a first inorganic layer by depositing an inorganic material; applying photoresist on the first inorganic layer; and patterning the first inorganic layer, and forming the inorganic layer provided with the plurality of protrusions by a dry etching process”. It is not clear what the last step entails. It would appear that claim 14 recites forming the patterned inorganic layer by depositing and them photolithographically patterning the layer, but then there is an additional step of “forming the inorganic layer provided with the plurality of protrusions by a dry etching process”. Is the dry etch not part of the patterning step? Does “forming” step involve something additional? If so, it is not clear what. If it does involve something additional, using language that would be understood by those in the art to include other, separately recited steps is confusing and should be changed.
Claim 15 has an analogous problem. Claim 15 recites “patterning the initial metal layer, and forming an intermediate metal layer
Claim 15 recites “forming an initial metal layer by sequentially sputtering materials of a third metal layer, a second metal layer and a first metal layer on the inorganic layer according to a given thickness”; it is not clear what “according to a given thickness” means.
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/PETER BRADFORD/Primary Examiner, Art Unit 2897